USCA4 Appeal: 22-6838      Doc: 8         Filed: 12/20/2022    Pg: 1 of 2




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 22-6838


        TRACEY TERRELL GRADY,

                             Plaintiff - Appellant,

                      v.

        BOITNOT, Sergeant; KENNEDY, Officer; KIKER, Officer; STONE, Officer,

                             Defendants - Appellees.



        Appeal from the United States District Court for the Western District of North Carolina, at
        Charlotte. Martin K. Reidinger, Chief District Judge. (3:22-cv-00135-MR)


        Submitted: December 15, 2022                                Decided: December 20, 2022


        Before GREGORY, Chief Judge, and WILKINSON and DIAZ, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        Tracey Terrell Grady, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6838      Doc: 8         Filed: 12/20/2022      Pg: 2 of 2




        PER CURIAM:

               Tracey Terrell Grady, a North Carolina inmate, appeals the district court’s order sua

        sponte revoking Grady’s authorization to proceed in forma pauperis (IFP). ∗ Upon review,

        we discern no abuse of discretion in the district court’s order. See Blakely v. Wards, 738

        F.3d 607, 612 (4th Cir. 2013) (en banc) (observing this court’s agreement with the principle

        that lower courts have the “authority to deny IFP status to a prisoner who has abused the

        privilege” of proceeding IFP (internal quotation marks omitted)). Accordingly, we affirm

        the appealed-from order for the reasons stated by the district court. Grady v. Boitnot,

        No. 3:22-cv-00135-MR (W.D.N.C. July 5, 2022).           We dispense with oral argument

        because the facts and legal contentions are adequately presented in the materials before this

        court and argument would not aid the decisional process.

                                                                                        AFFIRMED




               ∗
                We have jurisdiction over this order because an order denying “a motion to proceed
        in forma pauperis is an appealable [interlocutory] order.” Roberts v. U.S. Dist. Ct., 339
        U.S. 844, 845 (1950) (per curiam).

                                                     2